Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 September 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My Dear Marquis
                     Phila. 1st September 1781
                  
                  I have this Moment received the inclosed Information of the Movement of the British Fleet—And as I view it a Matter of the greatest Moment that the French Admirals should have the earliest Intelligence I have made no delay to comunicate it to you.
                  Our Troops are proceeding with as much Dispatch as possible In our Circumstances—the Van is beginning to arrive at this Place & the whole will follow as fast as they can.
                  If you can obtain any Vessels from any of the Rivers about you, independant of those already wrote for to the French Admiral, you will be so good as to assemble them at the Head of Elk to aid our Embarkation on the Chesepeak.  I am Sir
                  
                     G. Washington
                  
                  
                     P.S.  At the Moment of writing this Colo. Morris arrivd with yours of 24th ulto—At a Minute of more Leisure I shall make you a Reply.
                  
                  
               